DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because there is a single drawing labeled “Figure 1”.  37 CFR 1.84(u)(1) states that where only a single view is used in an application to illustrate the claimed invention, it must not be numbered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:
The application includes a drawing, but the specification does not contain the section “Brief Description of the Drawings”.
In view of the objection to the drawing outlined earlier in this Action, amend the specification to replace the phrase “Figure 1” with “the figure” (see specification page 31, line 7).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 12, 13, 15, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation that the conductivity of the composition is 40 fS/m or less. The claim also recites the limitations “more preferably 35 fs/m or less”, “more preferably 30 fS/m or less”, “such as from 0.1 fS/m to 30 fS/m” and “more preferably from 0.5 fS/m to 25 fS/m” which are all narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, claim 2 states that the conductivity is required to be measured by a specific process, but does not recite any active, positive steps delimiting how this process is performed. Although a claim should be interpreted in light of the specification, it is generally considered improper to read limitations contained in the specification  into the claims; see In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975). The scope of the claim is therefore unclear.
Claim 3 recites the broad limitation that the conductivity is 70 fS/m or less; the claim also recites multiple narrower ranges that fall within the scope of this broad range. Claim 3 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above. Additionally, the recitation that the conductivity is measured via a process that does not contain any recited steps is indefinite as discussed above with respect to claim 2.
Claim 4 recites the broad limitation that the conductivity is 80 fS/m or less; the claim also recites multiple narrower ranges that fall within the scope of this broad range. Claim 4 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above. Additionally, the recitation that the conductivity is measured via a process that does not contain any recited steps is indefinite as discussed above with respect to claim 2.
Claim 5 recites the broad limitation that the conductivity is at least 10% lower than a composition that does not contain polypropylene and the compatibilizer; the claim also recites multiple narrower ranges that fall within the scope of this broad range. Claim 5 also states the broad limitation that the conductivity is measured at 30 kV/mm or more, as well as several narrower ranges that fall within this broad range. Claim 5 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above. Additionally, the recitation that the conductivity is measured via a process that does not contain any recited steps is indefinite as discussed above with respect to claim 2.
Claim 8 recites the broad limitations regarding the amounts of low density polyethylene (LDPE), polypropylene, and compatibilizer in the claimed composition. The claim also recites multiple narrower ranges that fall within each of these broad ranges. Claim 8 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above.
Additionally, claim 8 ends with the phrase “or a combination thereof”; the scope of this limitation is unclear as it is not the last entry in a list of alternatives as in a Markush group. The LDPE, polypropylene, and compatibilizer are not alternative embodiments of a single component of the claimed invention; rather, they are each a distinct component required by the independent claim. The claimed invention requires that all three recited components are present; it is therefore unclear what alternative the phrase “ or a combination thereof” is intended to refer to as the preceding compounds-the LDPE, polypropylene, and compatibilizer- are already required to be combined with one another by the independent claim.
Regarding claim 9: The phrases “preferably” and “e.g.” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Claim 9 is also indefinite because it recites the broad limitation that the polypropylene is a homopolymer or copolymer of propylene as well as the narrower limitation that the polypropylene is a random copolymer of propylene or a heterophasic copolymer of propylene. See MPEP § 2173.05(c). Finally, the phrase “or a combination thereof” is indefinite. The claimed invention is required to be a combination of LDPE, polypropylene, and compatibilizer; it is unclear what alternative is intended to be recited by the phrase “a combination thereof” as the preceding compounds-the LDPE, polypropylene, and compatibilizer- are already required to be combined with one another by the independent claim. 
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the broad limitation that the conductivity is at least 118 °C; the claim also recites multiple narrower ranges that fall within the scope of this broad range. Claim 13 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above.
Claim 15 recites the broad limitations regarding the amounts of polypropylene and compatibilizer in the claimed composition. The claim also recites narrower ranges that fall within each of these broad ranges. Claim 15 is therefore indefinite because it recites a broad range together with multiple narrower ranges that fall within the broad range; see MPEP § 2173.05(c) cited above.
Regarding claim 20: The phrase “preferably a direct current (DC) power cable” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 11: The phrase “preferably by (co)extrusion” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 22: The phrase “preferably a DC power cable” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Furthermore, note that claim states that the process involved “using” the polymer composition of the parent claim, but does not specify how it is used. Under a first interpretation, the claim could be seen as requiring that the composition is the material used to make the insulation layer; note that this interpretation would require the production of an insulation layer that comprises the composition of the parent claim. Alternatively, the claim could by interpreted to read on processes wherein the insulation is prepared using a tool/device-for example a mold- made from the composition of the parent claim; note that this interpretation would not require that the final insulation layer comprise the composition of the parent claim. The scope of the claim is therefore unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahl et al, GB2152515.
Bahl discloses a composition comprising LDPE, corresponding to the claimed LDPE (a) (for claims 1, 9); polypropylene, corresponding to claimed polypropylene (b) (for claims 1, 9); and linear low density polyethylene (LLDPE) which is a copolymer of ethylene and a C4 to C10 olefin comonomer, corresponding to the claimed compatibilizer (c) (for claims 1, 9, 12) (Bahl claim 1). The prior art composition is not crosslinked (for claim 14).

Claims 1, 8, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreopoulos et al, published in Journal of Macromolecular Science Part A vol. 36 pages 1113-1122.
Andreopoulos discloses the production of a composition comprising LDPE (for claims 1, 9), polypropylene (for claims 1, 9), and an ethylene/propylene/diene copolymer (EPDM) as a compatibilizer, corresponding to claimed compatibilizer (c) which is an ethylene copolymer (for claims 1, 9) (abstract; page 1121). The prior art discloses the production of a composition 98% by weight of a 90/10 LDPE/polypropylene blend and 2% EPDM ((page 1116; Figure 1); based on these numbers it is calculated that the overall prior art composition comprised 88.2% LDPE, 9.8% polypropylene, and 2% polybutadiene (for claim 8). The polymer composition is not crosslinked (for claim 14).

Claims 1-5, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan et al, WO2011/163187.
Shan discloses a composition comprising a propylene (co)polymer, a low density polyethylene (LDPE), and a compatibilizer (abstract; ¶9). Blend 7 of the prior art discloses a composition comprising 67.5% by weight LDPE (for claims 1, 9); 22.5% by weight polypropylene, corresponding to the claimed polypropylene (b) which is a homopolymer (for claims 1, 8, 9); and 10% by weight of a compatibilizer (for claims 1, 8) (¶135, 136, 138, Table 6). Said compatibilizer comprises a poly(ethylene/propylene)-block-polypropylene diblock copolymer (Table 3), corresponding to the claimed olefin block copolymer (for claims 9, 11). The prior art composition is prepared without a crosslinking agent/step and therefore is not crosslinked (for claim 14).
Regarding the claimed properties of conductivity (for claims 2-5) and melting point (for claim 13):  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).  As discussed above, the prior art discloses the production of a composition which comprises the same components combined in the same ratio as used to define the composition of the instant claims. As the prior art composition appears to be identical to the claimed composition, it is reasonably expected that its properties would necessarily be the same as claimed and inherently be not different from those of the claimed composition. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the composition of the instant claims would not be present in the composition disclosed by Shan.

Claims 1-8, 10, 13, 14,and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary, WO2016/200600.
Chaudhary discloses a composition used in the production of an insulation layer for power cables (for claims 18-22) (abstract, ¶0060), wherein said composition comprises 85 to 99% by weight LDPE (for claims 1, 8); 1 to less than 14% by weight of a propylene polymer, corresponding to claimed polypropylene (for claims 1, 8); and 0.1 to less than 10% by weight of a compatibilizer (for claims 1, 8) (¶0049). Chaudhary discloses the use of a LDPE homopolymer (for claim 6) (¶0014) and a propylene polymer which is can be a random copolymer (for claim 7) or an impact copolymer comprising a propylene homopolymer matrix and a copolymer disperse phase (for claim 10) (¶0033, 0043).
Regarding the claimed properties of conductivity (for claims 2-5) and melting point (for claim 13):  As discussed above, the prior art discloses the production of a composition which comprises the same components combined in the same ratio as used to define the composition of the instant claims. As the prior art composition appears to be identical to the claimed composition, it is reasonably expected that its properties would necessarily be the same as claimed and inherently be not different from those of the claimed composition. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the composition of the instant claims would not be present in the composition disclosed by Chaudhary; see In re Fitzgerald and In re Marosi cited earlier in this Action.
Regarding claim 14: Chaudhary teaches that the prior art composition is prepared via a step of blending the LDPE and propylene polymer, followed by addition of the compatibilizer (¶0051). As said mixing steps are performed prior to the addition of a crosslinking agent, it will result in the preparation of a non-crosslinked composition comprising the claimed polymer components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al, WO2011/163187.
Shan discloses the production of a composition comprising LDPE (for claim 15), a polyolefin such as polypropylene (for claim 15), and a compatibilizer containing a block copolymer (for claim 15) (¶9). Said LDPE may be a homopolymer (for claims 6, 15-17) (¶80). Said polypropylene may be a random propylene copolymer (for claims 7, 15, 16) or an impact copolymer comprising a propylene (co)polymer matrix and a disperse rubber phase, corresponding to the claimed heterophasic copolymer (for claims 10, 17) (¶81). The prior art composition preferably comprises 0.5 to 15% by weight of the compatibilizer, overlapping the claimed range, with the LDPE and polypropylene making up the balance of the composition (¶79). An ordinary artisan will therefore recognize that the LDPE and polypropylene are each present in an amount less than 99.5% by weight, overlapping the claimed ranges (for claim 15). The polyethylene component may also be a blend comprising  a linear low density polyethylene (LLDPE) (for claims 12, 16, 17) (¶80); based on the amount of compatibilizer this component would be present in an amount less than 99.5% by weight, overlapping the claimed range (for claims 16, 17). 
Shan does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the required polymers in the claimed amounts in view of the teachings of Shan.

Claim 9, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary, WO2016/200600, in view of Shan et al, WO2011/163187.
As discussed earlier in this Action, Chaudhary discloses a composition which comprises 85 to 99% by weight LDPE, 1 to less than 14% by weight of a propylene polymer, and 0.1 to less than 10% by weight of a compatibilizer. Said LDPE may be a homopolymer (for claims 9, 15) (¶0014). Said propylene polymer may be a random copolymer (for claims 9, 15).
Chaudhary is silent regarding the use of a block copolymer as a compatibilizer.
As discussed earlier in this Action, Shan discloses a compatibilizer used in blends of LDPE and propylene (co)polymers, wherein said compatibilizer comprises an olefin block copolymer (for claims 9, 11, 15). Shan teaches that addition of the compatibilizer to the blend results in a final composition having improved properties such as higher melt strength (¶83).
Chaudhary and Shan are both directed towards the production of blends of LDPE and propylene (co)polymers. Furthermore, as noted above, Chaudhary teaches the addition of a compatibilizer to the blend of WO2016/200600. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Chaudhary by adding the compatibilizer of Shan, in order to obtain a final composition having improved properties as taught by WO2011/163187.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765